USDC IN/ND case 2:10-cr-00109-JTM-APR document 1566 filed 05/04/21 page 1 of 6


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                               HAMMOND DIVISION

UNITED STATES OF AMERICA                   )
                                           )
              v.                           )      No. 2:10 CR 109
                                           )
BRANDON CLAY                               )

                                   OPINION and ORDER

       This matter is before the court on defendant Brandon Clay’s motion for

compassionate release pursuant to 18 U.S.C. § 3582(c) and Section 603 of the First Step

Act. (DE # 1545.) For the reasons that follow, the motion will be denied.

I.     BACKGROUND

       In January 2013, following his guilty plea, Clay was sentenced to a 360-month term

of imprisonment, and a five-year term of supervised release, for conspiracy to participate

in racketeering activity, in violation of 18 U.S.C. § 1962(d). (DE # 732.) Clay is currently

incarcerated at FCI Otisville, in Otisville, New York. Clay is 34 years old and has a

projected release date of March 14, 2036. Find an inmate, FEDERAL BUREAU OF PRISONS,

https://www.bop.gov/inmateloc/ (last visited Apr. 28, 2021).

       Clay has filed a pro se motion for a reduction in his term of imprisonment pursuant

to 18 U.S.C. § 3582(c)(1)(A)(i). (DE # 1545.) Clay argues in his motion that he suffers from

obesity, hypertension, an enlarged heart, abnormal EKGs, hyperlipidemia, unspecified

immuno-deficiency issues, and leukopenia. Clay argues that his medical conditions, as

well as the conditions of his incarceration, place him at an increased risk of contracting,

and falling seriously ill from, COVID-19. (Id. at 1, 7.) He argues that this risk constitutes
USDC IN/ND case 2:10-cr-00109-JTM-APR document 1566 filed 05/04/21 page 2 of 6


an extraordinary and compelling reason justifying his early release from prison.

       Pursuant to this court’s General Order 2020-11, the undersigned referred Clay’s

motion to the Northern District of Indiana Federal Community Defenders (FCD) to

determine whether Clay may be eligible for a reduction in sentence in accordance with

Section 603 of the First Step Act. (DE # 1548.) The FCD filed a status report stating that,

after reviewing the defendant’s motion, the FCD determined that it will be unable to

assist Clay. (DE # 1549.) The Government opposes Clay’s motion (DE # 1550), and Clay

has filed a reply. (DE # 1558.) This matter is fully briefed and is ripe for ruling.

II.    ANALYSIS

       Generally, a court is statutorily prohibited from modifying a term of imprisonment

once imposed. See 18 U.S.C. § 3582(c). A handful of statutory exceptions exist, however,

one of which allows a court to grant a convicted defendant compassionate release if the

defendant meets certain requirements. See 18 U.S.C. § 3582(c)(1)(A). The court may grant

a moving defendant’s motion for compassionate release if: (1) the defendant has complied

with the statute’s administrative exhaustion requirement; (2) “extraordinary and

compelling” reasons warrant such a reduction; (3) the court has considered the factors set

forth in 18 U.S.C. § 3553(a), as applicable; and (4) the reduction is consistent with any

applicable policy statements issued by the Sentencing Commission. 18 U.S.C. §

3582(c)(1)(A).

       1.        Exhaustion

       Section 3582(c)(1)(A) requires a defendant to exhaust all remedies with the Bureau



                                               2
USDC IN/ND case 2:10-cr-00109-JTM-APR document 1566 filed 05/04/21 page 3 of 6


of Prisons (BOP) before moving for compassionate release. Specifically, a defendant may

file a request for compassionate release with a district court “after the defendant has fully

exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a

motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a request

by the warden of the defendant’s facility, whichever is earlier[.]” 18 U.S.C. § 3582(c)(1)(A).

       On July 31, 2020, Clay submitted a request for compassionate release based on his

medical conditions and the COVID-19 pandemic to the warden of his facility. (DE # 1545-

1 at 1.) His request was denied more than 30 days later, on October 13, 2020. (Id.)

Accordingly, the court finds that defendant satisfied § 3582(c)(1)(A)’s exhaustion

requirement.

       2.      Extraordinary and Compelling Reasons

       The court is only authorized to grant defendant’s request if there exists

“extraordinary and compelling reasons” justifying his early release. Congress did not

define “extraordinary and compelling reasons” in § 3582(c)(1)(A), instead delegating this

task to the Sentencing Commission. 28 U.S.C. § 994(t). The Sentencing Commission

defines this phrase in the commentary to § 1B1.13 of the United States Sentencing

Guidelines. There, the Sentencing Commission states that an extraordinary and

compelling reason warranting a reduction in a term of imprisonment may exist where, as

is relevant here: a defendant suffers from a serious physical or medical condition that

“substantially diminishes the ability of the defendant to provide self-care within the

environment of a correctional facility and from which he or she is not expected to



                                              3
USDC IN/ND case 2:10-cr-00109-JTM-APR document 1566 filed 05/04/21 page 4 of 6


recover;” or there exists some other extraordinary and compelling reason justifying a

reduction in the defendant’s term of imprisonment. U.S.S.G. § 1B1.13 cmt. n.1.

       Section 1B1.13 has not been amended to reflect the First Step Act’s change to §

3582(c)(1)(A), which now permits a defendant to bring a motion for compassionate

release. United States v. Gunn, 980 F.3d 1178, at *2 (7th Cir. 2020). Accordingly, § 1B1.13

and its application notes provide useful – but not binding – guidance to courts in

determining whether a defendant has identified an extraordinary and compelling reason

for compassionate release. Id. The court will consider defendant’s motion, using § 1B1.13

and its application notes as a guide.

       The spread of COVID-19 has created unprecedented challenges for the country

and poses a serious issue for prisons. Due to the infectious nature of the virus, the Centers

for Disease Control and Prevention (CDC) and state governments have advised

individuals to practice good hygiene, social distancing, and isolation; yet, social

distancing can be difficult for individuals living or working in a prison.

       Clay argues that his medical conditions place him at an increased risk of serious

illness, were he to contract COVID-19. The CDC reports that having obesity may increase

a person’s risk for severe illness from COVID-19, and that the risk of severe COVID-19

illness increases sharply with elevated BMI. People with Certain Medical Conditions,

CENTERS FOR DISEASE CONTROL AND PREVENTION, https://www.cdc.gov/coronavirus/

2019-ncov/need-extra-precautions/people-with-medical-conditions.html (last visited

Apr. 29, 2021). The CDC also states that having hypertension, as well as certain other



                                              4
USDC IN/ND case 2:10-cr-00109-JTM-APR document 1566 filed 05/04/21 page 5 of 6


heart conditions, may make a person more likely to become severely ill from COVID-19.

Id.

       While his medical conditions may place him at an increased risk of severe illness

were he to contract COVID-19, Clay’s risk of contracting the virus appears very low. Clay

received his second dose of the Moderna vaccine on February 25, 2021, (DE # 1551-5 at

13) – meaning that he was fully vaccinated at the time he filed his motion for

compassionate release. Clay failed to note this fact in his motion. In fact, a majority of the

inmates at Clay’s prison are now fully vaccinated. According to the BOP, 113 staff

members and 347 inmates (out of 584 inmates) at Clay’s prison are fully vaccinated.

COVID-19 Coronavirus, FEDERAL BUREAU OF PRISONS, https://www.bop.gov/

coronavirus/ (last visited Apr. 29, 2021). Moreover, the BOP appears to have controlled

the spread of the virus at Clay’s prison. There are currently only four inmate cases, and

three staff cases, of COVID-19 at Clay’s prison. Id. Given these factors, Clay’s risk

infection appears remote.

       Under these circumstances, Clay has not established an extraordinary and

compelling reason warranting compassionate release. Compassionate release is an

extraordinary event, United States v. Pena, No. 2:15-CR-72-PPS, 2020 WL 3264113, at *1

(N.D. Ind. June 17, 2020), and the circumstances in this case simply do not meet this high

bar. See United States v. Raia, 954 F.3 594, 597 (3d Cir. 2020) (“[T]he mere existence of

COVID-19 in society and the possibility that it may spread to a particular prison alone

cannot independently justify compassionate release[.]”); United States v. Melgarejo, No.


                                               5
USDC IN/ND case 2:10-cr-00109-JTM-APR document 1566 filed 05/04/21 page 6 of 6


12-cr-20050, 2020 WL 2395982, at *3 (C.D. Ill. May 12, 2020) (“[T]he mere presence of

COVID-19 in a particular prison (or the BOP generally) cannot justify compassionate

release - if it could, every inmate in that prison could obtain release.”); United States v.

Collins, No. 14-cr-30038, 2020 WL 2301217, at *2 (C.D. Ill. May 8, 2020) (“[T]he COVID-19

pandemic does not warrant the release of every federal prisoner with health conditions

that makes him more susceptible to the disease.”). Accordingly, defendant’s motion will

be denied.

III.   CONCLUSION

       For the foregoing reasons, the court DENIES defendant’s motion for

compassionate release under 18 U.S.C. § 3582(c) and Section 603 of the First Step Act

(DE # 1545). The court DENIES as moot defendant’s “Motion for Order Directing the

Government to Serve Any Response upon Defendant by Mail and Request for

Opportunity to Reply to Any Government Response.” (DE # 1546.)

                                           SO ORDERED.

       Date: May 4, 2021
                                           s/James T. Moody
                                           JUDGE JAMES T. MOODY
                                           UNITED STATES DISTRICT COURT




                                               6
